
	

114 HR 3911 IH: To make technical amendments to the Act of December 22, 1974, relating to lands of the Navajo Tribe, and for other purposes.
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3911
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To make technical amendments to the Act of December 22, 1974, relating to lands of the Navajo
			 Tribe, and for other purposes.
	
	
 1.Navajo reservation boundary clarificationSubsection (b) of section 11 of the Act of December 22, 1974 (25 U.S.C. 640d–10(b)), is amended— (1)by striking present boundary of the Navajo Reservation and inserting trust lands of the Navajo Tribe, including the bands of the Navajo Tribe, as of January 1, 2015; and
 (2)by striking present boundary of the reservation and inserting trust lands of the Navajo Tribe, including the bands of the Navajo Tribe, as of January 1, 2015. 2.Reselection of lands to correct surveying errorSection 11 of the Act of December 22, 1974 (25 U.S.C. 640d–10), is amended by adding at the end the following:
			
				(j)
 (1)The Navajo Tribe may— (A)deselect not more than 757 acres of the land selected under this section as of January 1, 2014; and
 (B)reselect, accordance with this section, the same amount of acres of the land that is deselected under subparagraph (A).
 (2)Any lands deselected under paragraph (1)(A) that were held in trust shall be taken out of trust and administered by the Bureau of Land Management..
 3.Fair rental value payments reportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior shall submit a report to the Committee on Natural Resources in the House of Representatives and the Committee on Indian Affairs in the Senate a report that contains the following:
 (1)The dates that the Secretary rendered initial rental decisions on annual rents owed by the Navajo Tribe to the Hopi Tribe pursuant to section 16(a) of the Act of December 22, 1974 (25 U.S.C. 640d–15(a)), for each of years 2001 through 2014, including an explanation for any delay longer than 12 months after the end of any year during that period.
 (2)The current status of all rental determinations for each of years 2001 through 2014, and, to the extent appeals are pending, where these appeals are pending, and how long such appeals have been pending at that locale.
 (3)To the extent that rental determinations have been delayed, the role, if any, in the delay that has been the result of contracts with the Bureau of Indian Affairs related to a contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450f).
 (4)Whether contracts to perform those functions which are otherwise the obligations of the Bureau of Indian Affairs to carry out the requirements of section 16(a) of the Act of December 22, 1974 (25 U.S.C. 640–15(a)), have been funded at the level necessary to ensure that these functions are properly performed.
 (5)What contract provisions, if any, have been included in any contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450f) between the Bureau of Indian Affairs and any contractor to ensure that the contractor’s performance of those functions which are otherwise the obligations of the Bureau of Indian Affairs to carry out the requirements of section 16(a) of the Act of December 22, 1974 (25 U.S.C. 640d–15(a)), is free from conflicts of interest as required by part 900.231 through part .236 of title 25, Code of Federal Regulations.
 (6)The total amount that the Navajo Tribe has paid as rent and interest pursuant to section 16(a) of the Act of December 22, 1974 (25 U.S.C. 640d–15(a)), including the amount of prejudgment interest paid by the Navajo Tribe and the amount of post-judgment interest paid by the Navajo Tribe.
 (7)A plan to bring initial rental determinations current through the 2015 year as of April 1, 2016. (8)A plan to ensure that, beginning on April 1, 2017, all annual rental determinations are completed and delivered to the Navajo Tribe and the Hopi Tribe on or before April 1 of each year.
			4.Navajo tribe sovereignty empowerment demonstration project
 (a)Navajo sovereignty empowerment zonesThe Navajo Tribe shall have the authority to designate up to 150,000 acres within one or more of the following, which shall be designated as Navajo Sovereignty Empowerment Zones:
 (1)Lands selected by the Navajo Tribe pursuant to section 11 of the Act of December 22, 1974 (25 U.S.C. 640d–10).
 (2)Lands within that portion of the Navajo Reservation lying west of the Executive Order Reservation of 1882 and bounded on the north and south by westerly extensions, to the reservation line, of the northern and southern boundaries of said Executive Order Reservation (formerly known as the Bennett Freeze area).
 (3)Lands partitioned to the Navajo Tribe pursuant to sections 3 and 4 of the Act of December 22, 1974 (25 U.S.C. 640d–2 and 640d–3).
				(b)Applicability of certain laws
 (1)In generalSubject to approval by the appropriate regulatory bodies under Navajo law, such as the Navajo Nation Environmental Protection Agency, the Navajo Nation Historic Preservation Department, and the Navajo Nation Department of Fish and Wildlife, within the Navajo Sovereignty Empowerment Zones, the Navajo Tribe may choose to waive any or all of the laws in paragraph (2) with regard to renewable energy development, housing development, public and community facilities, infrastructure development (including water and wastewater development, roads, transmission lines, gas lines, and rights-of-way), and related economic development.
 (2)Law Eligible for WaiverThe laws referred to in paragraph (1) are the following: (A)The Wilderness Act (16 U.S.C. 1131 et seq.).
 (B)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (C)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (D)The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.). (E)The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.).
 (F)The Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.). (G)The Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.).
 (H)Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act). (I)The provisions of title 54, United States Code, derived from the Act of August 25, 1916 (commonly known as the National Park Service Organic Act), Public Law 86–523, and Public Law 91–383.
 (J)Sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625). (K)The Arizona Desert Wilderness Act of 1990 (Public Law 101–628).
 (L)Division A of subtitle III of title 54, United States Code. (3)Grand Canyon exceptionSubsection (a) shall not apply to projects within the rim of the natural formation commonly referred to as the Grand Canyon.
				(c)Transfer of savings to the navajo tribe
 (1)In generalFederal agencies responsible for implementation of the laws listed in subsection (b)(2) shall— (A)consult in good faith with the Navajo Tribe to determine the cost that the Federal agency would have otherwise expended on implementation of the laws or regulations described in subsection (b) in the Navajo Empowerment Zones, and this amount shall not be less than the agency would have otherwise provided for the operation of programs or portions thereof, without regard to any organizational level within the agency at which the program, function, service, or activity or portion thereof, including supportive administrative functions and including indirect costs that are provided in support of the operation of the program, function, service or activity or portion thereof, is operated; and
 (B)not later the 90 days after the beginning of each applicable fiscal year, transfer to the Navajo Tribe the amount of funds identified under subparagraph (A).
 (2)Use of fundsThe Navajo Tribe shall use all monies that it receives under this subsection to implement tribal law in the Navajo Sovereignty Empowerment Zones.
 (3)Final agency actionFederal agency decisions made pursuant to subparagraph (A) shall be final agency action for the purposes of appeal to the appropriate Federal district court pursuant to chapter 7 of title 5, United States Code.
				(d)Civil jurisdiction
 (1)In generalNotwithstanding any other provision of law, all individuals and entities operating within a Navajo Sovereignty Empowerment Zone shall be subject to the full civil and regulatory jurisdiction of the Navajo Tribe.
 (2)Full faith and creditAny judgment issued by the Navajo Tribe consistent with this section shall be accorded full faith and credit by the court of another State, Indian tribe, or territory and by Federal district courts.
 (e)Tribal sovereigntyNothing in this section supersedes, replaces, negates, or diminishes— (1)the laws and regulations of the Navajo Nation, which shall remain in full force and effect within the Navajo Sovereignty Empowerment Zones; or
 (2)the treaties or other agreements between the United States and the Navajo Tribe. (d)Navajo-Hopi dispute Settlement ActNothing in this section waives the provisions of the Navajo-Hopi Dispute Settlement Act of 1996 (25 U.S.C. 640d note).
 (e)Funding and grantsNothing in this section negates or diminishes the eligibility of the Navajo Tribe to receive or continue to receive funding and grants under the Navajo-Hopi Dispute Settlement Act of 1996 or any other laws of the United States.
 5.Relinquishment of accommodation agreement and eligibility for relocation benefitsThe Navajo-Hopi Land Dispute Settlement Act of 1996 (25 U.S.C. 640d note) is amended by adding at the end the following:
			
				13.Relinquishment of accommodation agreement and eligibility for relocation benefits
 (a)In generalNotwithstanding any other provision of this Act, the Settlement Agreement, or the Accommodation Agreement, any Navajo head of household, or the successor thereto if such person is no longer the head of household, who has entered into an Accommodation Agreement shall have the following rights:
 (1)To relinquish that Agreement for up to two years after the effective date of this section. (2)After a relinquishment under paragraph (1), to receive the full relocation benefits to which the Navajo head of household would otherwise have been entitled had the head of household not signed the Accommodation Agreement, including relocation housing, counseling, and other services. In the event that the Navajo head of household is no longer the head of household, the successor thereto shall be entitled to receive the full relocation benefits.
 (b)TimingA relinquishment under subsection (a) shall not go into effect until the Office of Navajo and Hopi Indian Relocation provides the full relocation benefits to the Navajo head of household, or successor thereto..
 6.Navajo rehabilitation trust fundSection 32 of Public Law 93–531 (25 U.S.C. 640d–30) is amended— (1)in subsection (d)—
 (A)in paragraph (2), by striking or; (B)in paragraph (3), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (4)at the discretion of the Navajo Tribe, to use for development in the Navajo Sovereignty Empowerment Zones established pursuant to section 104.;
 (2)in the first sentence of subsection (f), by striking and the United States has been reimbursed for funds appropriated under subsection (f) of this section; and
 (3)in subsection (g)— (A)in the first sentence, by striking 1990, 1991, 1992, 1993, and 1994 and all that follows through the final period and inserting 2015, 2016, 2017, 2018, and 2019.; and
 (B)by striking the second sentence.  